Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 8/25/2022 has been entered. Applicant has amended claims 1, 3-4, 7-8, 10-11, 14-15 and 17-18; canceled claims 2, 9 and 16 and added claims 21-23. Currently claims 1, 3-8, 10-15 and 17-23 are pending in this application.

 Response to Arguments
Applicant's arguments with respect to claims 1, 8 and 15 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 8, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Giralt (US 2020/0342131 A1), hereinafter, “Giralt” in view of Marshall et al. (US 8,416,709 B1), hereinafter, “Marshall”.
Regarding Claims 1, 8 and 15, Giralt discloses a computer-readable media, corresponding method and a system for performing data loss prevention within a group-based communication system, the system comprising: 
at least one processor (See, Fig. 5, Numeral 514); and
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the at least one processor perform a method of data loss prevention, the method comprising: 
receiving a first user input in a group-based communication channel from a user of a first organization (See, Paragraphs 0003, 0014 and 0023), 
wherein the group based communication channel includes a first plurality of users from the first organization and a second plurality of users from a second organization (See, Paragraphs 0018 and 0019); 
prior to displaying the first user input in the group-based communication channel, applying an organization-specific data loss prevention policy of the first organization to the first user input (See, Paragraphs 0020 and 0026); and 
in response to determining that the first user input is permitted by the organization specific data loss prevention policy of the first organization, displaying the first user input to the first plurality of users from the first organization in the group-based communication channel only if the first user input is permitted by the organization-specific data loss prevention policy of the first organization (See, Paragraph 0018);
prior to displaying the first user input to the second plurality of users from the second organization, applying an organization-specific data loss prevention policy of the second organization to the first user input (See, Paragraph 0014 as combined with Paragraph 0020); and
responsive to determining that the first user input is permitted by the organization specific data loss prevention policy of the second organization, displaying the first user input to the second plurality of users from the second organization in the group-based communication channel only if the first user input is permitted by the organization-specific incoming data loss prevention policy of the second organization based on the application of the data loss prevention policy of the second organization (See, Paragraphs 0020, 0026 and 0027), without affecting display of the first user input to the first plurality of users from the first organization (See, Paragraphs 0020, 0026 and 0027).

While Giralt discloses organization-specific data loss prevention policy wherein each organization process data through DLP system maintained by each of the organization, allowing both organizations to maintain control over potentially sensitive information, Giralt does not explicitly disclose organization-specific outgoing and incoming DLP policies (as correctly pointed out by the applicant on page 11 of the reply filed on 08/25/2022).
Marshall discloses maintaining and applying organization-specific outgoing and incoming DLP policies (See, Column 17, lines 59-67, Column 20, line 46- Column 21, line 2 and Column 24, lines 10-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain and apply, in the system of Giralt, applying organization-specific outgoing and incoming DLP policies as taught by Marshall so that context specific policies could be set up based on whether data transmission is communicated by or received by a computing system (See, Marshall, Column 17, lines 59-67).
Regarding Claims 5, 12 and 19, the rejection of claims 1, 8 and 15 is incorporated and Giralt and Marshall further discloses wherein the first user input comprises a file (See, Giralt, Paragraph 0009).
Claims 3, 4, 10, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Giralt in view of Marshall and further in view of Li et al. (US 2016/0117517 A1), hereinafter, Li.
Regarding Claims 3, 10 and 17, the rejection of claims 1, 8 and 15 is incorporated and the combination of Giralt and Marshall further discloses wherein in response to determining whether the first user input is permitted by the first organization based on application of the organization-specific outgoing data loss prevention policy of the first organization: flagging the first user input for review by an administrative user if the first user input is not permitted by the first organization based on the application of the organization-specific outgoing data loss prevention policy of the first organization (See, Giralt, Paragraph 0019 as combined with Marshall); and temporarily displaying a tombstone in the group-based communication channel 
While Giralt discloses temporarily displaying a tombstone (notification) in an online conference session, Giralt does not explicitly disclose, tombstone is displayed in place of the first user input.  
Li discloses collaborative environment in which a tombstone is displayed in place of a first user input (See, Figs. 5 and 6 and Paragraphs 0043 and 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display, in the system of Giralt, a tombstone in place of a first user input as taught by Li so that the end user could be notified for the policy violation while restricting the transmission of the sensitive material and allowing the user to resolve the issue prior to resuming the transmission. 
Regarding Claims 4, 11 and 18, the rejection of claims 3, 10 and 17 is incorporated and the combination of Giralt, Marshall and Li further discloses wherein upon receiving an acceptance of the first user input from the administrative user, replacing the tombstone with the first user input to display the first user input within the group-based communication channel (See, Giralt, Paragraph 0019 as combined with Li, Paragraph 0046, Note: The feature of displaying the tombstone in place of user input has been combined in the rejection of claims 4, 11 and 18 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See claim rejection of claims 4, 11 and 18).

Claims 6, 7, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giralt in view of Marshall and further in view of Panwar (US 2011/0093768 A1), hereinafter, “Panwar”.
Regarding Claims 6, 13 and 20, the rejection of claims 1, 8 and 15 is incorporated and Giralt does not explicitly disclose wherein the first user input comprises a message.
Panwar discloses data loss preservation system wherein a first user input comprises a message (See, Paragraph 0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply, in the system of Giralt, data loss preservation technique to detect data loss in messages as taught by Panwar so that data loss is detected not only in the document presentation via collaborative tools but also detected via messages between the participant of such collaborative tools. 
Regarding Claims 7 and 14, the rejection of claim 1 and 8 is incorporated and the combination of Giralt and Marshall does not explicitly disclose wherein at least one rule of the organization-specific outgoing data loss prevention policy of the first organization is a user-defined, custom rule created by a defining user using a rule configuration interface.
Panwar discloses a system wherein at least one rule of a data loss prevention policy of a first organization is a user-defined, custom rule created by a defining user using a rule configuration interface (See, Paragraph 0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, for the organization-specific outgoing data loss prevention policy in the system of Giralt and Marshall, at least one rule that is a user-defined, custom rule created by a defining user using a rule configuration interface as taught by Panwar so that user could provide input specifying options for detecting fuzziness in sensitive keywords from data loss prevention (See, Panwar, Paragraph 0004).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Giralt in view of Marshall and further in view of Conley et al. (US 10,469,425 B1), hereinafter, “Conley”.
Regarding Claims 21-23, the rejection of claims 1, 8 and 15 is incorporated and the combination of Giralt and Marshall further discloses wherein the organization-specific outgoing data loss prevention policy of the first organization comprises a sensitive information rule (See, Giralt, Paragraph 0048 as combined with Marshall) but fails to discloses wherein the organization-specific incoming data loss prevention policy of the second organization comprises an offensive language rule.
Conley discloses data loss prevention policy comprising an offensive language rule (See, Page 12, Lines 12-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, for the organization-specific incoming data loss prevention policy in the system of Giralt and Marshall, an offensive language rule as taught by Conley “to determine whether any of these fields include profanity, disparaging content, libelous content, malware or spyware, and any other offensive material that is not suitable for dissemination to customers” (See, Conley, Page 12, Lines 12-39).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/Primary Examiner, Art Unit 2435